MEMORANDUM OPINION

No. 04-07-00388-CR

EX PARTE JONATHAN RAY DEPUE

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CR-10950B
Honorable Andrew Carruthers, Judge Presiding


PER CURIAM
 
Sitting:	Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	July 11, 2007

DISMISSED FOR LACK OF JURISDICTION

	On May 22, 2007, appellant filed a notice of appeal "from the written order of the trial court
issuing the writ of habeas corpus, but denying relief thereon."  The clerk's record contains a single
written order and it was signed on March 23, 2007.  Appellant's notice of appeal challenging that
order was due on April 22, 2007.  See Tex. R. App. P. 26.2(a).  Because appellant's notice of appeal
was filed on May 22, 2007, it appeared this court lacks jurisdiction over this appeal.
	On June 13, 2007, we ordered appellant to show cause why his appeal should not be
dismissed for lack of jurisdiction.  Appellant's counsel responded, stating the multiple cases that
have consumed his time.  This court lacks jurisdiction over an appeal of a criminal conviction in the
absence of a timely, written notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988); see also Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from felony conviction
may be sought by filing a writ of habeas corpus pursuant to Texas Code of Criminal Procedure
article 11.07).  This appeal is therefore dismissed for lack of jurisdiction.
							PER CURIAM
 
DO NOT PUBLISH